Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-2007

In Re: Martin Veloz
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2841




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Martin Veloz " (2007). 2007 Decisions. Paper 693.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/693


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-127 (July 2007)                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-2841
                                   ________________

                               IN RE: MARTIN VELOZ,
                             a/k/a Mayobanex DeJesus Adames,
                                                   Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
        United States District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Crim. No. 91-cr-00487)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    July 13, 2007
         Before:      SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges


                                      (Filed: July 26, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              On June 21, 2007, Martin Veloz, a.k.a. Mayobanex Dejesus Adames, filed a

petition for writ of mandamus requesting that we direct the District Court to enter a

judgment of sentence in his criminal case. On June 22, 2007, the District Court entered

the judgment of sentence. In light of the District Court’s action, the question Veloz

                                             1
presented is no longer a live controversy, so we will deny the petition as moot. See, e.g.,

Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992).




                                             2